PER CURIAM.
We affirm appellant’s conviction and sentence for attempted murder including the imposition of a mandatory minimum sentence for the use of a firearm.
Appellant failed to timely object to the trial court’s pre-trial instruction concerning the read back of testimony and therefore this issue has not been preserved. See Farrow v. State, 573 So.2d 161 (Fla. 4th DCA 1990) (receding from Hendrickson v. State, 556 So.2d 440 (Fla. 4th DCA 1990) and George v. State, 548 So.2d 867 (Fla. 4th DCA 1989)). We reverse, however, appellant’s conviction for the separate crime of improper display of a firearm as being vio-lative of double jeopardy under the supreme court’s holding in Hall v. State, 517 So.2d 678 (Fla.1988).1
AFFIRMED IN PART; REVERSED IN PART.
HERSEY, C.J., and ANSTEAD and DELL, JJ., concur.

. Hall has been superceded by statute; however, the acts giving rise to the charges occurred prior to the effective date of section 775.021(4), Florida Statutes (Supp.1988).